       Case 2:18-cv-00712-DB-DBP Document 44 Filed 11/26/19 Page 1 of 2




  JEFFREY D. GOOCH (7863)                       JOHN W. HUBER, United States Attorney
  J. ANGUS EDWARDS (4563)                       (7226)
  Jones Waldo Holbrook & McDonough              AMANDA A. BERNDT Assistant United
  170 South Main Street                         States Attorney (15370)
  Suite 1500                                    JEFFREY E. NELSON, Assistant United States
  Salt Lake City, Utah 84101                    Attorney (2386)
  Telephone: (801) 521-3200                     111 South Main Street, Suite 1800
  jgooch@joneswaldo.com                         Salt Lake City, Utah 84111
  aedwards@joneswaldo.com                       Telephone: (801) 524-5682
                                                amanda.berndt@usdoj.gov
  Attorney for Plaintiff                        jeff.nelson@usdoj.gov

                                                Attorneys for Defendant


                           IN THE UNITED STATES DISTRICT COURT
                                     DISTRICT OF UTAH

  JAMES SEAVER and DEBORAH
  SEAVER, as parents and heirs of G.S.,
  deceased,                                        Case No. 2:18cv000712 DB DBP

                           Plaintiffs,
                                                   SECOND JOINT MOTION
          vs.                                      TO STAY PROCEEDINGS

  UNITED STATES, et al.,
                                                   Judge Dee Benson
                           Defendant,

       The parties, through their undersigned attorneys, hereby request that this matter be stayed

for an additional 60 days, in order to allow the parties an opportunity to resolve this matter without

further litigation and to allow Plaintiffs time to amend the complaint, should efforts to resolve the

matter be unsuccessful. Since the first request for a stay of this matter, the parties have worked

cooperatively toward a potential resolution of the matter, but need additional time to explore such

a resolution.
       Case 2:18-cv-00712-DB-DBP Document 44 Filed 11/26/19 Page 2 of 2




       WHEREFORE, the parties respectfully request that this matter be stayed for an additional

60 days, through January 27, 2020.

DATED this 26th day of November 2019.

                                                  JOHN W. HUBER
 /s/ Jeffrey D. Gooch (by permission)             United States Attorney
 JEFFREY D. GOOCH
                                                  /s/ Amanda A. Berndt
 Attorney for Plaintiff                           AMANDA A. BERNDT
                                                  Assistant United States Attorney

                                                  Attorney for Defendant




                                              2
